Exhibit 10.16
 
PERFORMANCE SHARE AWARD AGREEMENT


Issued Pursuant to the
Glimcher Realty Trust
Amended and Restated
2004 Incentive Compensation Plan and the
2011 Glimcher Long-Term Incentive Compensation Plan


THIS PERFORMANCE SHARE AWARD AGREEMENT (“Agreement”), effective
__________________________ (the “Effective Date”), represents the allocation of
performance shares (“Performance Shares”) by Glimcher Realty Trust, a Maryland
real estate investment trust (the “Company”), to
_____________________________________ (the “Participant”) pursuant to the 2011
Glimcher Long-Term Incentive Compensation Plan (the “Incentive Plan”), which was
adopted on February 16, 2011, in accordance with the Company’s Amended and
Restated 2004 Incentive Compensation Plan (the “Plan”). This Award is made
pursuant to and subject to the terms and conditions of the Plan and the
Incentive Plan.  Capitalized terms not herein defined shall have the meaning
ascribed to such terms in the Plan.  The Performance Shares allocated and
awarded under this Agreement (“Award”) are intended to be Performance-Based
Compensation as that term is defined under the Plan. This Award represents the
right to receive one Share for each Performance Share earned by satisfaction of
the performance measures and goals set forth in Sections 2 and 3 of this
Agreement.
 
1.     Share Allocation. The Participant has been selected to participate in the
Plan and the Incentive Plan and to receive a contingent allocation of
Performance Shares as described below.  If the Performance Goal stated herein is
satisfied at the end of the Performance Period specified below, a transfer of
the Shares described below will occur during calendar year 2014:
 
(a)  
Date of Grant of Performance Share Allocation:  _______________.

 
(b)  
Performance Period: January 1, 2011 up to and including December 31, 2013.

 
(c)  
Performance Measure: The Company’s Total Shareholder Return (“TSR”).

 
(d)  
Performance Goal: Any one of the percentile rankings of the Company’s TSR
relative to the Peer Group, as set forth in Section 3 of this Agreement.

 
(e)  
Number of Performance Shares Allocated for Transfer: ___________.

 
(f)  
Grant Date Fair Market Value of Shares represented by Performance Share
Allocation (per Share valuation): $_________.

 
 
 

--------------------------------------------------------------------------------

 


2.     Performance Measure.
 
(a)  
Determination of TSR.  For purposes of measuring the TSR of the Shares against
the TSR of the common stock of each component company of the Peer Group as of
the end of the Performance Period, the TSR of a respective common stock shall be
equal to: (a) the Market Value (as defined below) of the sum of: (i) one share
of common stock plus (ii) any additional shares acquired as a result of the
dividend reinvestment described below with respect to such one share and any
additional shares acquired as a result of the dividend reinvestment, at the end
of the Performance Period, divided by (b) the Market Value of one share of
common stock at the beginning of the Performance Period, minus one (1.00).  For
purposes of measuring TSR under this section, where dividends are payable on a
share of common stock, dividends shall be assumed to be cumulatively reinvested
in shares (or fractional shares) of common stock at the Market Value of the
common stock on the day the dividends are paid. For purposes of this Agreement,
the term “Market Value” shall mean the closing price of the respective common
stock as reported on the New York Stock Exchange (or such other established
national stock exchange (or exchanges) on which such common stock is traded) on
the applicable measurement date.

 
(b)  
Adjustments to TSR.  TSR of a respective common stock of a component company of
the Peer Group and of the Company shall be adjusted to take into account stock
splits, reverse stock splits, and special dividends that occur during the
Performance Period.

 
(c)  
Certification of Achievement of Performance Goal.  During calendar year 2014,
following the end of the Performance Period and prior to any transfer of Shares
by the Company pursuant to this Agreement to Participant, the Executive
Compensation Committee of the Company’s Board of Trustees, or such other person,
group, or entity appointed by the Board of Trustees to administer each of the
Plan and/or the Incentive Plan (the “Committee”), shall certify in writing that
one of the Performance Goals described in Section 3 of this Agreement has been
satisfied as of the end of the Performance Period.

 
(d)  
Prohibition on Increasing the Number of Shares Transferred to Participant. The
Committee is prohibited from increasing the number of Shares that shall be
transferred to the Participant in accordance with Section 3 of the Agreement,
unless otherwise permitted by Section 162(m) of the Code and the terms of the
Plan and the Incentive Plan.

 
 
-2-

--------------------------------------------------------------------------------

 
 
3.     Transfer of Shares.
 
(a)  
Performance Goals and Determination of the Number of Shares to Transfer to the
Participant.  The determination of the number of Shares to be transferred to the
Participant shall be based on the Company’s relative percentile ranking of its
TSR over the Performance Period relative to the Peer Group. Each relative
percentile ranking that generates a transfer of Shares to the Participant in
accordance with the chart below is considered a Performance Goal. If the Company
satisfies one of the below Performance Goals and the Committee certifies the
achievement of the Performance Goal pursuant to Section 2(c) of the Agreement,
the Company shall transfer Shares to the Participant, subject to paragraph (b)
below and Sections 4 and 5 of the Agreement, in accordance with the following
chart:



Performance Goals:
If the Relative TSR Performance (Percentile Rank vs. Peer Companies) is:
The number of Shares permitted to be transferred to the Participant shall be:
90th percentile and above (Maximum)
200% of Performance Shares Allocated
89th percentile
197.5% of Performance Shares Allocated
88th percentile
195% of Performance Shares Allocated
87th percentile
192.5% of Performance Shares Allocated
86th percentile
190% of Performance Shares Allocated
85th percentile
187.5% of Performance Shares Allocated
84th percentile
185% of Performance Shares Allocated
83rd percentile
182.5% of Performance Shares Allocated
82nd percentile
180% of Performance Shares Allocated
81st percentile
177.5% of Performance Shares Allocated
80th percentile
175% of Performance Shares Allocated
79th percentile
172.5% of Performance Shares Allocated
78th percentile
170% of Performance Shares Allocated
77th percentile
167.5% of Performance Shares Allocated
76th percentile
165% of Performance Shares Allocated
75th percentile
162.5% of Performance Shares Allocated
74th percentile
160% of Performance Shares Allocated
73rd percentile
157.5% of Performance Shares Allocated
72nd percentile
155% of Performance Shares Allocated

 
 
-3-

--------------------------------------------------------------------------------

 
 
71st percentile
152.5% of Performance Shares Allocated
70th percentile
150% of Performance Shares Allocated
69th percentile
147.5% of Performance Shares Allocated
68th percentile
145% of Performance Shares Allocated
67th percentile
142.5% of Performance Shares Allocated
66th percentile
140% of Performance Shares Allocated
65th percentile
137.5% of Performance Shares Allocated
64th percentile
135% of Performance Shares Allocated
63rd percentile
132.5% of Performance Shares Allocated
62nd percentile
130% of Performance Shares Allocated
61st percentile
127.5% of Performance Shares Allocated
60th percentile
125% of Performance Shares Allocated
59th percentile
122.5% of Performance Shares Allocated
58th percentile
120% of Performance Shares Allocated
57th percentile
117.5% of Performance Shares Allocated
56th percentile
115% of Performance Shares Allocated
55th percentile
112.5% of Performance Shares Allocated
54th percentile
110% of Performance Shares Allocated
53rd percentile
107.5% of Performance Shares Allocated
52nd percentile
105% of Performance Shares Allocated
51st percentile
102.5% of Performance Shares Allocated
50th percentile (Target)
100% of Performance Shares Allocated
49th percentile
96.7% of Performance Shares Allocated
48th percentile
93.3% of Performance Shares Allocated
47th percentile
90% of Performance Shares Allocated
46th percentile
86.7% of Performance Shares Allocated
45th percentile
83.3% of Performance Shares Allocated
44th percentile
80% of Performance Shares Allocated

 
 
-4-

--------------------------------------------------------------------------------

 
 
43rd percentile
76.7% of Performance Shares Allocated
42nd percentile
73.3% of Performance Shares Allocated
41st percentile
70% of Performance Shares Allocated
40th percentile
66.7% of Performance Shares Allocated
39th percentile
63.3% of Performance Shares Allocated
38th percentile
60% of Performance Shares Allocated
37th percentile
56.7% of Performance Shares Allocated
36th percentile
53.3% of Performance Shares Allocated
35th percentile (Threshold)
50% of Performance Shares Allocated
Below 35th percentile
0% of Performance Shares Allocated



(b)  
Impact of TSR of Less than Zero (0%). If the Participant is eligible to receive
a transfer of Shares pursuant to paragraph (a) above and the TSR for the Shares
at the end of the Performance Period is less than zero percent (0%), then the
transfer of Shares to the Participant shall be limited to no more than fifty
(50%) percent of the Performance Shares Allocated for Transfer to the
Participant or such lesser number of Shares as determined by the Committee, in
its sole discretion.

 
(c)  
Date of Transfer of Shares. The Shares transferred to the Participant by the
Company may be subject to any restrictions deemed appropriate by the Committee
or required by applicable law.  Except as provided in Section 6 hereof, all of
the Shares shall be transferred in a single transaction during calendar year
2014 (the “Transfer Date”).

 
4.     Forfeiture.  If prior to the end of the Performance Period the employment
of the Participant terminates with the Company, or any Subsidiary or Affiliate,
for any reason other than Disability (as defined below) or death, this Award
shall be forfeited and no Shares shall be transferred.
 
5.     Death and Disability.
 
(a)  
Death.  In the event the Participant’s employment with, or performance of
services for the Company, or any Affiliate or Subsidiary, is terminated or
otherwise ceases as a result of the Participant’s death, the Participant’s
estate, subject to subsection (c) of Section 5 of this Agreement, shall retain
for the duration of the Performance Period the Participant’s eligibility to
receive a transfer of Shares in respect of the Performance Shares allocated to
the Participant in Section 1(e) herein. Any such transfer of Shares shall be
made on the Transfer Date, and the Performance Shares granted hereunder, and/or
the right to receive Shares on the Transfer Date, shall be transferred to a
legal representative or administrator of the Participant’s estate, unless such
issuance is otherwise restricted by applicable law.

 
 
-5-

--------------------------------------------------------------------------------

 
 
(b)  
Disability.  In the event the Participant’s employment with, or performance of
services for the Company, or any Affiliate or Subsidiary, is terminated or
otherwise ceases as a result of the Participant’s Disability, the Participant,
subject to subsection (c) of Section 5 of this Agreement, shall retain for the
duration of the Performance Period the Participant’s eligibility to receive a
transfer of Shares in respect of the Performance Shares allocated to the
Participant in Section 1(e) herein.  Any such transfer of Shares shall be made
on the Transfer Date.  For purposes of this Agreement, the term “Disability”
means the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or to last for a continuous period of not less than
12 months, the permanence and degree of which shall be supported by medical
evidence satisfactory to the Committee. Notwithstanding anything to the contrary
set forth herein, the Committee shall determine, in its sole and absolute
discretion in accordance with Code Section 409A, (i) whether the Participant has
ceased to perform services of any kind due to a Disability and, if so, (ii) the
first date of such Disability.

 
(c)  
Reduction of Award.  Notwithstanding anything in this Agreement to the contrary,
in the event the Participant dies or becomes subject to a Disability during the
Performance Period, the number of Performance Shares otherwise allocated to the
Participant shall be proportionately reduced at the end of the Performance
Period by the percentage of the Performance Period during which the Participant
was not in active service with the Company or an Affiliate or was affected by
the Disability.

 
6.     Change in Control.  If a Change in Control of the Company occurs during
the Performance Period, then the Performance Period shall conclude on the
effective date of the Change in Control for all purposes under this Agreement
and the determination of the number of Shares to be transferred to the
Participant shall be made in accordance with Section 3 of the Agreement. The
term “Change in Control” shall have the meaning set forth in Exhibit A hereto.
Any transfer of Shares required under this Section 6 shall be made on the
effective date of the Change in Control.
 
7.     Administration. This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan and the
Incentive Plan, as either may be amended from time to time, as well as to such
rules and regulations as the Committee, or such other person, group, or entity
appointed by the Board of Trustees to administer the Plan and the Incentive
Plan, may adopt for administration of the Plan and the Incentive Plan. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan, the Incentive Plan and this Agreement, all of which shall be binding
upon the Participant.  If there is any inconsistency between the terms of this
Agreement and the Incentive Plan, then the Incentive Plan’s terms shall
completely supersede and replace the conflicting terms of this Agreement.  If
there is any inconsistency between the terms of this Agreement and the terms of
the Plan, then the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement. If there is any inconsistency between the
terms of the Incentive Plan and the terms of the Plan, then the Plan’s terms
shall completely supersede and replace the conflicting terms of the Incentive
Plan.
 
 
-6-

--------------------------------------------------------------------------------

 
 
8.     Reservation of Shares.  The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery such number of Shares as shall be
required for transfer pursuant to this Award and Agreement.
 
9.     Exclusion from Pension Computations.  By acceptance of the allocation
and, if any, final award pursuant to this Agreement, the Participant hereby
agrees that any income or gain realized upon the receipt of the Shares
hereunder, upon the disposition of the Shares received, or upon the lapse of any
restrictions pursuant to the terms of this Agreement, is special incentive
compensation and shall not be taken into account, to the extent provided under
the applicable plan documents and to the extent permissible under applicable
law, as “wages,” “salary,” or “compensation” in determining the amount of any
payment under any pension, retirement, incentive, profit sharing, bonus, or
deferred compensation plan of the Company or any Subsidiary or Affiliates.
 
10.     Amendment.  The Committee may at any time or from time to time amend the
provisions, terms and conditions of this Agreement in accordance with the Plan,
the Incentive Plan, and applicable law.
 
11.     Notices.  Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, or overnight courier, addressed as
follows:  if to the Company, at its office at 180 East Broad Street, Suite 21,
Attn: General Counsel, Columbus, Ohio 43215 or at such other address as the
Company by notice to the Participant may designate in writing from time to time;
and if to the Participant, at the address shown below his or her signature on
this Agreement, or at such other address as the Participant by notice to the
Company may designate in writing from time to time.  Notices provided under this
section shall be effective upon receipt.
 
12.     Income Reporting and Withholding Taxes.  The Company shall have the
right to report income and to withhold from the Participant, or otherwise
require the Participant to pay, any Withholding Taxes (defined below) arising as
a result of the transfer of any Shares hereunder, any tax election by the
Participant, or any other taxable event triggered by obligations, income, rights
or privileges received or granted hereunder.  If the Participant shall fail to
make such Withholding Tax payments when and as required, the Company (or its
Affiliate or Subsidiary) shall, to the extent permitted by law, have the right
to deduct any such Withholding Taxes from any payment of any kind otherwise due
to such Participant or to take such other action as may be necessary to satisfy
such Withholding Taxes. In satisfaction of the requirement to pay Withholding
Taxes, the Participant may make a written election which may be accepted or
rejected in the discretion of the Committee, to tender other Shares to the
Company (either by actual delivery or attestation, in the sole discretion of the
Committee; provided that, except as otherwise determined by the Committee; the
Shares that are tendered must have an aggregate Fair Market Value equal to the
Withholding Taxes).  “Withholding Taxes” means any federal, state, or local
income, employment, payroll, or similar tax related to the Shares that are
required to be withheld by the Company. Notwithstanding anything to the contrary
in this Section 12, in no event shall any deduction or withholding or remittance
made under this Section 12 exceed the minimum statutory withholding requirements
under applicable federal, state and local law.
 
 
-7-

--------------------------------------------------------------------------------

 
 
13.     Registration; Legend.  The Company may postpone the issuance and
delivery of Shares under this Agreement until (a) the admission of such Shares
to listing on any stock exchange or exchanges on which the Shares are then
listed and (b) the completion of such registration or other qualification of
such Shares under any state or federal law, rule or regulation as the Company
shall determine to be necessary or advisable.  The Participant shall make such
representations and furnish such information as may, in the opinion of counsel
for the Company, be appropriate to permit the Company, in light of the then
existence or non-existence with respect to such Shares of an effective
registration statement under the Securities Act of 1933, as amended, to issue
the Shares in compliance with the provisions of that or any comparable act.  The
Company may cause a legend to be set forth on each certificate representing the
Shares to be transferred hereunder setting forth any restriction on transfer of
such Shares at law or otherwise as determined by the Company unless counsel for
the Company is of the opinion as to any such certificate that such legend is
unnecessary.
 
14.     Miscellaneous
 
(a)  
This Agreement shall not confer upon the Participant any right to continuation
of employment by the Company, nor shall this Agreement interfere in any way with
the Company’s right to terminate the Participant’s employment at any time.

 
(b)  
The Participant shall have no rights as a stockholder of the Company with
respect to the Shares subject to this Agreement until such time as such Shares
shall be transferred to the Participant pursuant to the terms of this Agreement,
the Plan, and the Incentive Plan.

 
(c)  
With the approval of the Board of Trustees, the Committee may terminate, amend,
or modify the Plan or the Incentive Plan; provided, however, that no such
termination, amendment, or modification of the Plan or the Incentive Plan may in
any way adversely affect the Participant’s rights under this Agreement or be
contrary to applicable law.

 
(d)  
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 
(e)  
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with the laws of the State of New York, without
regard to the principles of conflicts of law which might otherwise apply.

 
 
-8-

--------------------------------------------------------------------------------

 
 
(f)  
All obligations of the Company under the Incentive Plan, Plan and this
Agreement, with respect to the Shares, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substan­tially
all of the business and/or assets of the Company.

 
(g)  
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

 
(h)  
By executing this Agreement and accepting any allocation, award, or other
benefit under the Plan and the Incentive Plan, the Participant and each person
claiming under or through the Participant shall be conclusively deemed to have
indicated their acceptance and ratification of, and consent to, any action taken
under the Plan and the Incentive Plan by the Company, the Board of Trustees or
the Committee.

 
(i)  
The Participant, every person claiming under or through the Participant, and the
Company hereby waives to the fullest extent permitted by applicable law any
right to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with the Plan, the Incentive Plan, this
Agreement, or any Award issued under this Agreement pursuant to the Plan.

 
(j)  
This Agreement, the Incentive Plan, the Plan, and any certificate representing
the Shares to be transferred hereunder shall constitute the entire agreement and
understanding between the Participant and the Company concerning any Award
issued, allocated, or granted hereunder and with respect to the subject matter
contained herein. This Agreement, the Incentive Plan, the Plan, and any
certificate representing the Shares to be transferred hereunder supersede all
prior agreements and the understandings between the parties hereto with respect
to any Award issued, allocated, or granted hereunder and with respect to the
subject matter contained herein.

 
15.     Exculpation.  This Agreement and all documents, agreements,
understandings and arrangements relating hereto have been executed by the
undersigned in his/her capacity as an officer or Trustee of the Company, which
has been formed as a Maryland real estate investment trust pursuant to an
Amended and Restated Declaration of Trust of the Company dated as of November 1,
1993, as amended, and not individually, and neither the trustees, officers or
shareholders of the Company nor the trustees, directors, officers or
shareholders of any Subsidiary or Affiliate of the Company shall be bound or
have any personal liability hereunder or thereunder.  Each party hereto shall
look solely to the assets of the Company for satisfaction of any liability of
the Company in respect of this Award and all documents, agreements,
understanding and arrangements relating hereto and will not seek recourse or
commence any action against any of the trustees, officers, agents or
shareholders of the Company or any of the trustees, directors, agents, officers
or shareholders of any Subsidiary or Affiliate of the Company, or any of their
personal assets for the performance or payment of any obligation hereunder or
thereunder.  The foregoing shall also apply to any future documents, agreements,
understandings, arrangements and transactions between the parties hereto that
pertain to the subject matter hereof.
 
16.     Section 409A of the Code.  This Agreement is intended to comply with
Code Section 409A.  If Code Section 409A applies, this Agreement will be
administered in accordance with Sections 5.15(b) and 5.15(c) of the Incentive
Plan.
 
(SIGNATURES ON NEXT PAGE)
 
 
-9-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 

  GLIMCHER REALTY TRUST                          
 
By:
        Print Name:        Title:   

 

ACKNOWLEDGED & ACCEPTED:                           Signature    

 

Print Name:                       Address:                       

 
 
-10-

--------------------------------------------------------------------------------

 


EXHIBIT A


A Change in Control of Glimcher Realty Trust (“GRT”) shall be deemed to occur on
the date the earliest of the following shall occur:


(i)  
There shall have occurred a change in control of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as in effect on the Effective Date, whether or not GRT is then subject to
such reporting requirement; provided, however, that there shall not be deemed to
be a Change in Control of GRT if  immediately prior to the occurrence of what
would otherwise be a Change in Control of GRT (a) the Participant is the other
party to the transaction (a “Control of GRT Event”) that would otherwise result
in a Change in Control of GRT or (b) the Participant is an executive officer,
trustee, director or more than 5% equity holder of the other party to the
Control of GRT Event or of any entity, directly or indirectly, controlling such
other party;



(ii)  
GRT merges or consolidates with, or sells all or substantially all of its assets
to, another company (each, a “Transaction”); provided, however, that a
Transaction shall not be deemed to result in a Change in Control of GRT if (a)
immediately prior thereto the circumstances in (i)(a) or (i)(b) above exist or
(b) (1) the shareholders of GRT, immediately before such transaction, own,
directly or indirectly, immediately following such Transaction fifty percent
(50%) or more of the combined voting power of the outstanding voting securities
of the corporation or other entity resulting from such Transaction (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the voting securities of GRT immediately before such Transaction and (2) the
individuals who were members of GRT’s Board of Trustees immediately prior to the
execution of the agreement providing for such Transaction constitute at least a
majority of the members of the board of directors or the board of trustees, as
the case may be, of the Surviving Corporation, or of a corporation or other
entity beneficially, directly or indirectly, owning a majority of the
outstanding voting securities of the Surviving Corporation; or

 
(iii)  
GRT acquires assets of another company or a subsidiary of GRT merges or
consolidates with another company (each an “Other Transaction”) and (a) the
shareholders of GRT, immediately before such Other Transaction own, directly of
indirectly, immediately following such Other Transaction less than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation or other entity resulting from such Other Transaction (the “Other
Surviving Corporation”) in substantially the same proportion as their ownership
of the voting securities of GRT immediately before such Other Transaction or (b)
the individuals who were members of GRT’s Board of Trustees immediately prior to
the execution of the agreement providing for such Other Transaction do not
endorse and constitute less than a majority of the members of the board of
directors or board of trustees, as the case may be, of the Other Surviving
Corporation, or of a corporation or other entity beneficially, directly or
indirectly, owing a majority of the outstanding voting securities of the Other
Surviving Corporation; provided, however, that an Other Transaction shall not be
deemed to result in a Change in Control of GRT if immediately prior thereto the
circumstances in (i)(a) or (i)(b) above exist.

 
Notwithstanding the foregoing, no transaction shall be deemed to be a Change in
Control if it does not constitute a change in control as contemplated under
regulations under Section 409A of the Code.
 
-11-